 


113 HRES 609 IH: Expressing condolences and support for assistance to the victims of the historic flooding in the Western Balkans.
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
2d Session
H. RES. 609 
IN THE HOUSE OF REPRESENTATIVES 
 
May 30, 2014 
Mr. Hastings of Florida (for himself and Mr. Aderholt) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing condolences and support for assistance to the victims of the historic flooding in the Western Balkans. 


Whereas record rainfall beginning on May 13, 2014, has caused widespread flooding in Bosnia and Herzegovina, the Republic of Croatia, and the Republic of Serbia, causing thousands of landslides, massive destruction, and loss of life; 
Whereas as of May 22, 2014, the flooding had caused over 40 deaths and impacted over 500,000 people across the region, particularly in western Serbia and eastern Bosnia and Herzegovina; 
Whereas the equivalent of 3 months of rain fell during the course of 3 days, making this the worst flooding event seen in Serbia and Bosnia and Herzegovina in 120 years; 
Whereas the flooding has left thousands stranded in their homes waiting for assistance, displaced, or homeless;
Whereas according to the Red Cross, 300,000 people in Serbia and 50,000 people in Bosnia and Herzegovina are without clean water or electricity; 
Whereas the Bosnian Foreign Ministry has reported that the flooding has rendered 100,000 buildings unusable, 500,000 people have evacuated or fled their homes, and 14 municipalities are in a state of emergency; 
Whereas the Government of Serbia has described the situation in the country as catastrophic, and estimates that at least 25,000 people have evacuated, particularly in the town and municipality of Obrenovac, and that the flooding has caused over 100,000,000 Euros ($140 million) in damage to the Kolubara coal mine that supplies the Kostolac power plant; 
Whereas soldiers and energy workers scrambled to erect sandbag barriers to protect the Kostolac power plant and the Nikola Tesla power plant, which provides half of the nation’s electricity, from the waters of the over-flooded Sava River; 
Whereas an estimated 100,000 landmines remaining from the Balkan conflicts of the 1990s have been lost or dislodged due to landslides, causing great concern for public safety; 
Whereas the United States Government has provided $100,000 in assistance through the Office of U.S. Foreign Disaster Assistance (OFDA) as a grant to the Serbian Red Cross, which has been used to procure 3 boats and trailers to deliver to the Ministry of Interior, and $50,000 from the Under Secretary of State for Public Diplomacy and Public Affairs to fund flood cleanup projects with non-governmental organizations (NGOs); 
Whereas in addition, United States Embassy funds have been used to purchase sandbags and other material assistance to respond to flooding, and Embassy volunteers filled hundreds of sandbags in a Belgrade suburb still threatened by Sava River flooding on May 18, 2014, and donated 1,000 more sandbags on May 19, 2014; 
Whereas the United States Government has further provided $50,000 in OFDA assistance to Bosnia and Herzegovina, as well as donated 26 boats through the U.S. Agency for International Development (USAID) and 5 trucks of food and supplies worth over $650,000 for Banja Luka, and the Department of Defense is also providing supplies to people affected by the flooding; and
Whereas Bosnia and Herzegovina, the Republic of Croatia, and the Republic of Serbia share an increasing commitment to core democratic values, reconciliation, and European integration: Now, therefore, be it 
 
That the House of Representatives—
(1)expresses deep sympathy to all those affected by the flooding in the Western Balkans for the terrible loss of life and massive destruction; 
(2)expresses solidarity with the people of Bosnia and Herzegovina, the Republic of Croatia, and the Republic of Serbia, as well as a continued desire to provide essential assistance to help their countries recover from the natural disaster; 
(3)expresses ongoing support for humanitarian and reconstruction assistance provided by relief agencies and the international community as immediate and long-term needs are identified; 
(4)commends local authorities, first responders and rescue personnel, NGOs, volunteers, and everyday citizens for their efforts to organize and deliver disaster relief to communities in need across Bosnia and Herzegovina, the Republic of Croatia, and the Republic of Serbia; and 
(5)urges additional assistance by other nations and organizations as needed to alleviate the difficult circumstances and suffering of the people of Bosnia and Herzegovina, the Republic of Croatia, and the Republic of Serbia, and assist them in their recovery efforts. 
 
